Sonathan Silver Crossroad Power

Attorney at Baw 50-02 Hew Gardens Road, Suttle #316, Hew Gardens, NY. 11415
_ (718) 520-1010
of Counsel Fax No. (715) 575-9842
Stephen TD Fein juanplata @aolcom
Sennifer Beinert

Faul C. Herson

November 20, 2020

Hon. Brian M. Cogan

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Jagdev and Kuldeep Singh v. Singh et al
19 CV 6927
Dear Judge Cogan:

I am writing as the attorney for the plaintiffs in the above entitled action
with the consent of opposing counsel.

This office met with the plaintiffs today and discussed whether they would

consent to a voluntary discontinuance of the case. The clients asked to have until Monday
to advise counsel of their decision.

In the event there will be no discontinuance then this office will be a
making motion to renew its application to be relieved.

It is requested that the Court leave the case in status quo until Tuesday at
which time the Court will be an update on the status of the case.

Respeetiully subshitted,

\\

JONA N VER |
JS/eb
